                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 RODOLFO ANTONIO LOPEZ JR., et al.,

               Plaintiffs,

                      v.                           CAUSE NO. 3:20-CV-41-PPS-MGG

 THE PEOPLE,

               Defendant.

                                  OPINION AND ORDER

       Plaintiff Rodolfo Antonio Lopez Jr. is incarcerated and representing himself. His

complaint names as the defendant “the People” and accuses them of failing to abide by

the United States Constitution in forcing the Queen of the Kingdom of Hawaii into

signing away the interests of Hawaii over to the United States. (ECF 1 at 2.) He also

complains of them mistreating Puerto Rico. (Id.)

       “A document filed pro se is to be liberally construed and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, because Lopez is incarcerated, pursuant to

28 U.S.C. § 1915A, I must review the complaint and dismiss it if the action “ (1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §

1915A(b)(1), (2).
       Lopez’s complaint does not state a claim upon which relief can be granted. First,

in suing the People, Lopez is really suing no one: his complaint does not allege that

anyone in particular is responsible for aggrieving him. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Twombly, 550 U.S. at 556) (“A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”).

       Moreover, his allegations concerning the statehood of Hawaii and the treatment

of Puerto Rico––especially given that he filed the complaint in the Northern District of

Indiana––are out of place (and perhaps out of time). Regardless, he hasn’t alleged any

personal harm and thus lacks standing to sue on this issue. See Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (citations omitted) (“Our cases have

established that the ‘irreducible constitutional minimum’ of standing consists of three

elements. The plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision. The plaintiff, as the party invoking federal

jurisdiction, bears the burden of establishing these elements. Where, as here, a case is at

the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each

element.”).

       In addition to geopolitical issues, Lopez claims that the People have conspired

against him and “have targeted Mr. Lopez on various occasions and involving a

multitude of incidents since 2004. The conspiracy by the Government started under the

Bush administration while the Plaintiff was serving in active military status in a time of


                                              2
war. Since then every presidential administration has continued the conspiracy in

targeting Mr. Lopez.” (ECF 1 at 1.) These latter allegations are equally devoid of any

detail as the rest of the complaint, but they have some semblance of a different suit he

filed in this district where he challenged the Veterans Administration’s denial of his

disability benefits. See Lopez v. Veterans Affairs, Ind. N.D. Case No. 3:19-cv-506-RLM

(dismissed on Jan. 9, 2020). In that case, the court dealt with Lopez’s allegations, finding

that they were brought in the wrong jurisdiction. See id., ECF 8.

       One final matter: Lopez’s complaint also names another person as a plaintiff -

Taylor A. Swift, who did not sign the complaint and there’s nothing to suggest that she

even knows about it. Since Lopez is not a lawyer, he may not litigate on behalf of

someone else. Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007); Navin v. Park Ridge Sch.

Dist. 64, 270 F.3d 1147, 1149 (7th Cir. 2001); Nowicki v. Ullsvik, 69 F.3d 1320, 1325 (7th

Cir. 1995). Therefore, I must dismiss Swift from this case.

       For these reasons, I:

   (1) DISMISS Taylor A. Swift from this case; and

   (2) DISMISS Rodolfo Antonio Lopez Jr.’s complaint pursuant to 28 U.S.C. § 1915A.


SO ORDERED.

ENTERED: January 16, 2020.
                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
